Citation Nr: 0601616	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  05-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim to entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1974.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, AL.  In essence, the RO 
held that new and material evidence had been submitted since 
the prior final decision, and the claim had been reopened; 
but then denied the claim on the substantive merits.

The Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (the Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for back problems.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2004).

The veteran and his spouse provided testimony at the RO 
before a Veterans Law Judge in December 2005; a transcript is 
of record.

On December 2005, a Veterans Law Judge granted the veteran's 
motion to advance the case on the docket due to his terminal 
illness, pursuant to 38 C.F.R. § 20.900c (2004).
FINDINGS OF FACT

1.  In October 2000, the Board denied the veteran's claim for 
service connection for a chronic back disorder on the basis 
that new and material evidenced had not been submitted to 
reopen his earlier claim.   

2.  Additional evidence which has been submitted since the 
October 2000 decision, bears directly and substantially on 
the specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Credible evidence and medical opinion sustains that any 
preexisting back disorder the veteran may have exhibited was 
aggravated in and/or as a result of his active service 
including due to an injury.   


CONCLUSIONS OF LAW

1.  The evidence received since the October 2000 Board 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2004).

2.  Any preexisting low back disability was aggravated in 
and/or as a result of active service.  38 U.S.C.A. §§ 1101, 
1110, 1153, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303. 3.304, 3.306 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.

New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7105, a final decision may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the decision has been issued 
and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual Background and Analysis

Extensive service and post service clinical information and 
other data are of record.  Some of this data was of record at 
the time of the earlier RO decision and subsequent Board 
decision of 2000 including service and some post-records but 
no specific opinion as to possible aggravation of preexisting 
problems.  It should be noted that the issue of aggravation 
of a back disability was not really then fully addressed. 

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 2000 Board decision, the veteran has 
submitted additional statements with regard to his pre-
service, in-service and post-service back problems, and 
collateral evidence including clarification of clinical 
evidence already of record.  Also submitted were additional 
clinical evaluations.  Much of the additional evidence is of 
such nature that it bears directly on the issue of whether 
the veteran was shown in and as a result of service to have 
any identifiable increase in back pathology and whether or 
not this was a reflection of in-service aggravation of any 
pre-service symptoms.  

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recently 
acquired evidence is presumed to be credible for the purposes 
of reopening the claim.  New and material evidence having 
been submitted, the claim is reopened.

The Board further finds that all required development of the 
evidence has taken place, and that the duty to assist the 
veteran, to include a clear understanding on the part of all 
participants as to who is responsible for which data, has 
been met under regulatory and judicial guidelines.  Finally, 
with the duty to assist and notify having been satisfied, the 
substantive merits of the claim may be evaluated. 

Service Connection
Criteria
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  If a 
chronic disorder is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran had service from August 1972 to August 1974.

Service medical records reflect that he fell in the field in 
February 1973.  On several subsequent occasions, the veteran 
complained of low back pain and received treatment therefor.  
During hospitalization from March to July 1973 for back 
complaints to include low back pain, it was noted that he had 
fallen down some steps and had had possible back trauma.  X-
rays were normal.  Treatment included physical therapy, 
ultrasound and exercises.  Diagnosis was chronic lumbosacral 
strain.

The veteran went to work for VA shortly after separation from 
service.

Clinical records show periodic care for back complaints 
thereafter, with his most serious back problems commencing in 
about 1983-4.  He had had another fall in 1984 which was said 
to have aggravated his prior problems.  

Opinions in the file from private care-givers indicated that 
he may have had back complaints of some sort before service, 
but since the in-service injury, he had had increased 
problems.  He had also had additional post-service back 
problems including injury.

Extensive testing and treatment had been undertaken by KKT, 
M.D., from whom clinical reports are in the file.  Dr. T has 
opined, in a statement in September 2004 that:

(The veteran) states that he injured his 
low back while doing rope climbing 
exercises while on active duty in 
Okinawa, Japan 30 years ago.  
Subsequently, he has continued to have 
intermittent low back pain.  Considering 
this fact, it is my opinion that his 
complaints of low back pain are related 
to his back injury he sustained while on 
active duty 30 years ago.  (emphasis 
added)

Dr. T provided another opinion in October 2004 to the effect 
that:

I have thoroughly reviewed service 
medical records, including his narrative 
summary.  As stated in the previous 
letter, it is my opinion that the 
complaints of his low back pain are 
related to the back injury he sustained 
while on active duty in 1973.  (emphasis 
added)

Although the veteran did not mention a history of back 
problems at the time of his service entrance examination, he 
has since indicated that he had a history of problems prior 
to service.   

Treatment records in the file show post-service back 
complaints and at least one incidence of trauma but are 
consistent in also clearly identifying the in-service 
experience as part and parcel of his ongoing back problems.   

In that regard, the Board appreciates his recent informative 
written statements as well as his (and his wife's) frank 
testimony, the report of which is in the file.  His wife is a 
health care professional and has been with him for some time.  
The Board finds their statements to be entirely credible.

In any event, with the benefit of hindsight, the evidence 
reasonably sustains that he had in-service aggravation of the 
pre-service problems as a result of back trauma in service. 

After reviewing all of the evidence now of record, and after 
resolving all such doubt in the veteran's favor, the Board 
concludes that the medical evidence of record supports the 
finding that while he may have had pre-existing low back 
problems, the veteran's in-service and post-service back 
disorder to include arthritis is reasonably either a 
superimposed product of service and/or reflects an 
aggravation of the preexisting disabilities, and in either 
case, therefore, service connection is warranted.






ORDER

New and material evidence has been submitted and the 
veteran's claim for service connection for chronic low back 
disorder is reopened.  

Service connection for chronic low back disorder is granted.  




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


